At the outset, I would like to express my sincerest condolences to the people and the Government of Mexico in the wake of the earthquake that was so devastating for that country.
On behalf of my delegation and on my own behalf, I would like to extend to the President our heartfelt congratulations on his election as President of the General Assembly at its seventy-second session. I also express our gratitude to his predecessor, Mr. Peter Thomson, to whom we pay warm tribute for the work accomplished. We also once again wish Secretary-General Guterres every success in the fulfilment of his mandate.
I note with interest the great significance of the theme of this general debate. Indeed, focusing on people and striving for peace and a decent life for all on a sustainable planet is a tremendous challenge that calls for a spirit of openness and responsibility on all our parts.
Humankind faces many challenges. Terrorism is spreading its reach daily. No continent is immune to violence perpetrated in the name of extremism and nationalism. The increased tensions on the Korean peninsula could lead to nuclear conflict on an unprecedented scale. The situations in Syria and Iraq, the Israeli-Palestinian conflict, the nuclear threat and the crises in Africa and other parts of the world mean that there is now a pressing moral need for peace, without which nothing constructive or sustainable can be built. That has always been our guiding light.
Whenever circumstances allow, the Congo has always seized every opportunity to uphold the ideals of peace and justice in Africa and across the world. It is in that context that, on 19 October, my country will host the next Summit of the International Conference on the Great Lakes Region and the seventh High- Level Meeting of the Follow-up Mechanism of the Peace, Security and Cooperation Framework for the Democratic Republic of the Congo and the Region. The Summit will provide an opportunity to consider ways and means of resolving the various crises that currently afflict that part of our continent.
In addition, the Democratic Republic of the Congo and other countries in the Great Lakes region are confronted with various crises. I refer in particular to the Central African Republic, Burundi and South Sudan. In the case of the Central African Republic, the return to peace is moving forward apace. The Government and the people of the Congo are unwavering in their support for the people of the Central African Republic. The implementation of the Road Map for Peace and Reconciliation in the Central African Republic, adopted in July under the auspices the African Union, should provide new impetus to the stabilization of that fraternal country.
Moreover, the search for solutions for an effective exit from the crisis in Libya as part of the mandate entrusted by the African Union to the Congo is unquestionably moving in the right direction. The holding of the fourth meeting of the African Union High-level Committee on Libya on 1 September in Brazzaville led to quite heartening progress. All major stakeholders in the Libyan crisis and members of the dialogue committees set up by the Libyans themselves travelled to Brazzaville during or just after the Summit. A final communiqué and road map were adopted at the end of the meeting. The commission for inter-Libyan dialogue has begun its discussions, and they will essentially focus on the amendment of the Libyan Political Agreement adopted in Skhirat on 17 December 2015 and the inter-Libyan conference that is to take place in Addis Ababa in December. From this rostrum, I would like to reiterate my country’s resolve to continue working for peace in Libya. That is why I urge the international community to support the efforts of the Congo to strengthen initiatives conducive to a positive outcome for those various crises.
Undoubtedly, poverty will continue to pose a lasting global challenge until we break the cycle of dependence and dramatic contingencies that has been caused by disturbing changes of natural ecosystems. In that respect, the globalizing and interdependent nature of our response is undeniable. Beyond our differences, we must draw on the regulatory capacities of the great Powers, in conjunction with the search for adapted paradigms and more effective solidarity aimed at advancing the developing economies. Our global stability depends upon that.
In that particular context, Africa has been affected by the tragedy of emigration across the Mediterranean Sea. Similarly, the forced displacement of populations towards more hospitable areas, as a result of climate change, gives a measure of the distress of men, women and children — all victims. It is a matter of concern to us all. We must take significant action in a spirit of solidarity and mutual understanding so as to contain those exoduses towards uncertainty and save the lives of thousands of Africans.
As a truly global issue, the climate was the subject of promising discussions regarding its future at the Paris Conference in 2015. It is urgent that the commitments made there be kept. For the collective consciousness of humankind, that is the place to express our compassion and solidarity with the populations that are victim to the harmful consequences of climate change. I refer specifically to the devastating effects of Hurricane Irma in North America and the floods and landslides in Asia and some African countries, particularly in Sierra Leone. Once again, we must agree that the protection of the environment is a common and imperative obligation.
In that context, my country initiated the Blue Fund for the Congo Basin on the sidelines of the twenty- second session of the Conference of the Parties to the United Nations Framework Convention on Climate Change. The memorandum of understanding that was signed last March in Oyo, the Congo, marks the first step in the Fund’s creation. That financial instrument aims to ensure a better quality of life for our people and protect the forests of the Congo basin, which is the second-largest green lung in the world after the Amazon. I invite the international community to support the Congo in that initiative aimed at protecting our planet from global warming.
A decent life for all also means allowing our populations to benefit from high-quality health care. The proliferation of counterfeit and sub-standard medicines is an increasingly serious threat to the world, particularly for developing countries. The expansion of that scourge brings to mind various carefully organized forms of trafficking that have helped to finance terrorism. According to the World Health Organization, counterfeit medicines lead to 800,000 deaths a year. Approximately 10 per cent of medicines in circulation worldwide are estimated to be counterfeit. In Africa and the countries of the South in general, that figure may reach 40 per cent, and even 60 per cent in some regions.
In addition to the efforts of the World Health Organization, vigorous action at the level of the General Assembly should be undertaken with a view to defining a comprehensive strategy to combat the peril. Advocacy in that area requires the constant mobilization of all countries, including sustained attention and substantial financial allocations. For our part, my country has engaged in the fight in collaboration with the Brazzaville Foundation for Peace and Conservation.
The Republic of the Congo is experiencing a period that is marked by socioeconomic concern for the drastic decrease in oil prices. Budgetary adjustments are now envisaged, with the support of international financial institutions. In spite of the dismal situation, the Congo continues its resolute march towards the consolidation of its democracy. More than ever, the virtues of constructive dialogue are being brought into play. An institutional framework was implemented after the presidential, legislative, local and senatorial elections. The stakeholders of the nation are exercising their rights in complete freedom.
Transforming the world into a haven of peace and prosperity is possible. We are given proof of that with every passing day. It is up to us to realize that goal, while leaving no one behind.